Exhibit 10(z)-4






AMENDMENT NO. 3


TO


PPL OFFICERS DEFERRED COMPENSATION PLAN


WHEREAS, PPL Services Corporation ("PPL") has adopted the PPL Officers Deferred
Compensation Plan ("Plan") effective July 1, 2000; and
WHEREAS, the Plan was amended and restated effective November 1, 2003, and
subsequently amended by Amendment No. 1 and 2; and
WHEREAS, PPL desires to further amend the Plan;
NOW, THEREFORE, the Plan is hereby amended as follows:
  I.
Effective June 1, 2008, the following sections of Articles 2, 4, 6 and 9 are
amended to read:



Article II
Definitions


2.1.                 "Account" means the account of Deferred Cash Compensation
and Deferred Cash Awards established solely as a bookkeeping entry and
maintained under Article V of this Plan.  This account includes the balance of
any account from the PPL Global Officers Deferred Compensation Plan and/or the
PPL Montana Officers Deferred Compensation Plan as of the date those Plans were
terminated and merged into this Plan.  Each Account shall have two
sub-accounts:  a sub-account for "Pre-2005 Amounts" and a sub-account for
"Post-2004 Amounts" (each defined in Section 6.1).
2.17                 "Section 409A" means Section 409A of the Internal Revenue
Code of 1986, as amended, and the final Treasury Regulations issued thereunder.
2.18                 "Separation from Service" means a "separation from service"
as defined in Section 409A.
2.19                 "SERP" means the PPL Supplemental Executive Retirement
Plan.
2.20                 "Total Amount Payable" means the amount credited to a
Participant's Account plus the calculated rate of return pursuant to Section
5.1(e).
The masculine pronoun shall be deemed to include the feminine and the singular
to include the plural unless a different meaning is plainly required by the
context.
2.21                 "Unforeseeable Emergency" means an "unforeseeable
emergency" as defined in Section 409A.


Article IV
Deferred Cash Compensation and Deferred Cash Awards


4.4                 Any election to defer or change the amount of Cash
Compensation and/or Cash Awards to be deferred for any subsequent calendar year
after the first calendar year of eligibility may be made by Participant not
later than June 30 of the year preceding the year Cash Compensation is earned
and Cash Awards are granted, with the exception of the deferral of salary, by
filing with the CLC or its designee an election form; provided, however, that an
election once made will be presumed to continue for future years unless timely
changed or revoked by Participant in accordance with Section 4.5.  Deferral of
salary or changes in salary deferral elections for any subsequent calendar year
may be made not later than December 31 of the year preceding the year salary
would otherwise be paid.
4.8                 Such an election, once made, will be irrevocable except as
provided in Section 4.5.
4.10               The Account of any Participant with Deferred Cash
Compensation and Deferred Cash Awards for the calendar year shall be increased
by a matching contribution amount, equal to 100% of the aggregate Deferred Cash
Compensation and Deferred Cash Awards that do not exceed 3% of Cash
Compensation, minus the maximum amount of Matching Contributions that could have
been made to Participant's Accounts in the PPL Deferred Savings Plan and/or PPL
Subsidiary Savings Plan for that calendar year if the Participant had made the
maximum employee contributions permitted.
 
Article VI
Payment of Account - General Provisions
 
6.1                 The Total Amount Payable shall be payable to Participant:
(a)           When the Participant's employment with PPL terminates for any
reason, including retirement, payments will commence immediately for the amount
of Participant's Account as of December 31, 2004, plus applicable earnings under
Section 5.4 to the date of payment, ("Pre-2005 Amount").  When the Participant
has a Separation from Service with PPL, payments will commence for the amount of
Participant's Account attributable to deferrals after December 31, 2004, and
applicable earnings under Section 5.4 ("Post-2004 Amount") six calendar months
after such Separation from Service in the form selected by the Participant
pursuant to Section 6.2; or
(b)           if Participant, while employed by PPL or an Affiliated Company, is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the participant's employer; payments will commence
within thirty (30) days of such event or in any other form, as elected by
Participant.  Such election must be made and become irrevocable pursuant to the
timing rules set forth for deferral elections under Article IV.
6.2                 (a)           (1)          The Total Amount Payable with
respect to Pre-2005 Amounts shall be paid to Participant in a single sum or in
annual installments up to a maximum of fifteen (15) years, or other forms
approved by the CLC as elected by the Participant.  Such election must be made
before the applicable Cash Compensation and/or Cash Award is deferred and may
not be changed with respect to Cash Compensation and/or Cash Award once it has
been deferred.  Any election made less than 12 months prior to the date that the
Total Amount Payable is to be paid under said election shall be void, and the
prior election closest in time to the void election shall govern in its
stead.  If there is no prior election, a single-sum shall be paid.
(2)          The Total Amount Payable with respect to Post-2004 Amounts shall be
paid to Participant as elected by Participant, in a single sum or in annual
installments up to a maximum of fifteen (15) years, or other Section 409A
compliant forms approved by the CLC.  Such election must be made and become
irrevocable pursuant to the timing rules set forth for deferral elections under
Article IV.
(b)           Solely with respect to Pre-2005 Amounts, all annual installments
shall, except for the final payment, be not less than $5,000.  To the extent
necessary, the number of annual installments may be reduced to insure that
annual installments are at least $5,000.
6.3                 (a)           If Participant dies while employed by PPL or
an Affiliated Company or before all installments have been paid under this
Article, pay­ments shall be made in accordance with Section 6.3 (b)  to the
beneficiary designated in writing by Participant.  Participant shall have a
continuing power to designate a new beneficiary in the event of his death at any
time prior to his death by written instrument delivered by Participant to the
CLC without the consent or approval of any person theretofore named as his
beneficiary.  In the event the designated beneficiary does not survive
Participant, payment will be made to an alternate beneficiary designated in
writing by Participant.  If no such designation is in effect at the time of
death of Participant, or if no person so designated shall survive Participant,
payment shall be made to Participant's estate.
(b)           Payments made to Participant's designated beneficiary shall be
made in a single sum on or before the first day of the second month following
the date of Participant’s death.
6.5                 The CLC may determine, in its sole discretion, that the
Total Amount Payable shall be paid to a Participant or his beneficiary upon an
Unforeseeable Emergency.  In such case, a single sum payment shall be made upon
the occurrence of such Unforeseeable Emergency equal to the amount necessary to
satisfy the emergency need including amounts to pay any Federal, state, local or
foreign taxes or penalties reasonably anticipated to result from the
distribution.  A distribution pursuant to this paragraph shall not be made to
the extent that an Unforeseeable Emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, or by liquidation of
Participant’s assets to the extent the liquidation does not itself cause severe
financial hardship, or by cessation of deferrals under the Plan.


Article IX
Termination or Amendment


9.1                 Each Participating Company shall have the power to amend the
Plan by or pursuant to action of its board of directors, but any such amendment
to the Plan must be approved by PPL, and shall only apply to those Participants
who are employees of the Participating Company authorizing the amendment.  Any
amendment that significantly affects the cost of the Plan or significantly
alters the benefit design or eligibility requirements of the Plan shall be
adopted by both PPL and any Participating Company whose employees are
affected.  In addition, the CLC may adopt any amendment that does not
significantly affect the cost of the Plan or significantly alter the benefit
design or eligibility requirements of the Plan.  Each amendment to the Plan will
be binding on the Participating Company to which it applies.  No termination or
amendment shall (without Participant's consent) alter:  a) Participant's right
to payments of amounts previously credited to Participant's Account, which
amounts shall continue to be adjusted for earnings and losses as provided for
herein as though termination or amendment had not been effected, b) the amount
or times of payment of such amounts which have commenced prior to the effective
date of such termination or amendment, or c) the rights set forth in Article VI
to designate beneficiaries in the event of Participant's death.





II.
Except as provided for in this Amendment No. 3, all other provisions of the Plan
shall remain in full force and effect.



IN WITNESS WHEREOF, this Amendment No. 3 is executed this _____ day of
_____________________, 2008.




 
PPL SERVICES CORPORATION
 
By:_____________________________
        Stephen R. Russo
        Vice President – Human Resources
        and Services


